DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-6, 9-15, 18-24, and 27 as filed 06/30/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims benefit to PRO 62/638,809, filed 03/05/2018, and PRO 62/803,180, filed 02/08/2019. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Provisional Application No. 62/803,108 filed 02/08/2019, and Provisional Application No. 62/638,809 filed 03/05/2018, each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 10, and 19, respectively, each recite “processing the content to identify a routing rule for the content, wherein processing the content to identify a routing rule for the content includes processing the content to identify a manner in which similar content was previously routed,” which is not supported by the disclosure of each of the above provisional applications. Accordingly, claims 1-6, 9-15, 18-24, and 27 are not entitled to the benefit of the prior-filed provisional applications. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15, 18-24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar content” in independent claims 1, 10, and 19 is a relative term which renders the claim indefinite. The term “similar content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The current recitation of the claim, as currently amended, recites a comparison analysis of the content of “similar content.” Accordingly, the metes and bounds are unclear due to not knowing how to determine a similarity; and therefore, one of ordinary skill would not know how to determine “similar content” beyond any content that includes critical results / finding as currently recited in the independent claims. 
Accordingly, claims 1-6, 9-15, 18-24, and 27 are rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9-15, 18-20, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0365241 (hereinafter “Dillie et al.”) in view of U.S. Patent Application Pub. No. 2008/0075543 A1 (hereinafter “Calabrese”), U.S. Patent Application Pub. No. 2014/0358585 A1 (hereinafter “Reiner”), and U.S. Patent Application Pub. No. 2016/0366299 A1 (hereinafter “Sato”). 
RE: Claim 1 (Currently Amended) Dillie et al. teaches the claimed: 
1. A computer-implemented method, executed on a computing device, comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system)); 
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records));
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more rules to any transmission of data, information and messages between entities using the HDE; the HDE engine may provide a system for the identification, transformation and exchange of various information, data and documents between disparate systems and formats)); 
[…] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule […]((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from the second entity, transform the record, and apply one or more import rules to the record for the first entity)).
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
wherein processing the content to identify a routing rule for the content includes […] and further includes processing the content to determine if the content includes critical results / findings,[…]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings […] ((Calabrese, [0037], [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing system facilitates the providing of test result and counselling information to the patient; if the patient case of patients that test positive or screen positive for the malady or predisposition, the web site and routing system and transfer the patient to live counselors who then inform the patient of their test results)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Reiner teaches the claimed: 
wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) (findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist));
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings […], and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Reiner, [0301], [0303], [0304]) (once the report is reviewed by the radiologist, it is ready to be signed and distributed to the referring clinician i.e. prohibited to the second endpoint being the referring clinician; findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist i.e. content to a first endpoint device being the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for reducing communication errors and deficient clinical outcomes (Reiner, [0010]). 
Dillie et al., Calabrese, and Reiner fail to explicitly teach, but Sato teaches the claimed:
[…] processing the content to identify a manner in which similar content was previously routed […]; […] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings compared to a previous critical results / findings of the similar content […] routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings compared to a previous critical results / findings of the similar content ((Sato, [0051], [0058], [0065]) (matching document types may include comparing multiple documents to find a pattern in the locations of specific strings i.e. identifying similar content; the machine learning tool may match determine that forms with matching patterns are frequently selected to go to the same destinations; document routing system may include Past Routing; The past document routings may include the date of the routing, the destinations to which the document was routed, the other selected destinations, an identification of the user who initiated the routing or the destination, the keywords and or rules applied to the routing, and any other information about the document or routing; document analytics server may be configured to use the corrected destination with the machine learning tool to create or change current routing rules)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, and the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner with the motivation for determining the destination for a document based on information in the document to improve upon the inefficiencies of a user to manually select each destination for each document (Sato, [0002], [0004]). 
RE: Claim 2 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed: 
2. The computer-implemented method of claim 1 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network ((Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 4 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
4. The computer-implemented method of claim 1 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE and the message is transferred to the determined route endpoints i.e. target end point devices)). 
RE: Claim 5 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
5. The computer-implemented method of claim 4 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)). 
RE: Claim 6 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
6. The computer-implemented method of claim 4 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 9 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
9. The computer-implemented method of claim 1 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content ((Dillie et al., [0061]) (the rules or rules engine may be configured by a user of the healthcare data exchange)).
RE: Claim 10 (Currently Amended) Dillie et al. teaches the claimed: 
10. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0015], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a non-transitory computer-readable storage medium with computer readable instructions as at least one processor; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system));  
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records)); 
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more rules to any transmission of data, information and messages between entities using the HDE; the HDE engine may provide a system for the identification, transformation and exchange of various information, data and documents between disparate systems and formats)); and 
[…] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from the second entity, transform the record, and apply one or more import rules to the record for the first entity)).
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
[…] wherein processing the content to identify a routing rule for the content includes […] further includes processing the content to determine if the content includes critical results / findings, […]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings […] ((Calabrese, [0037]; [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing system facilitates the providing of test result and counselling information to the patient; if the patient case of patients that test positive or screen positive for the malady or predisposition, the web site and routing system and transfer the patient to live counselors who then inform the patient of their test results)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Reiner teaches the claimed: 
wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist));
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings […], and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Reiner, [0301], [0303], [0304]) (once the report is reviewed by the radiologist, it is ready to be signed and distributed to the referring clinician i.e. prohibited to the second endpoint being the referring clinician; findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist i.e. content to a first endpoint device being the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for reducing communication errors and deficient clinical outcomes (Reiner, [0010]). 
Dillie et al., Calabrese, and Reiner fail to explicitly teach, but Sato teaches the claimed:
[…] processing the content to identify a manner in which similar content was previously routed […]; […] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings compared to a previous critical results / findings of the similar content […] routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings compared to a previous critical results / findings of the similar content ((Sato, [0051], [0058], [0065]) (matching document types may include comparing multiple documents to find a pattern in the locations of specific strings i.e. identifying similar content; the machine learning tool may match determine that forms with matching patterns are frequently selected to go to the same destinations; document routing system may include Past Routing; The past document routings may include the date of the routing, the destinations to which the document was routed, the other selected destinations, an identification of the user who initiated the routing or the destination, the keywords and or rules applied to the routing, and any other information about the document or routing; document analytics server may be configured to use the corrected destination with the machine learning tool to create or change current routing rules)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, and the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner with the motivation for determining the destination for a document based on information in the document to improve upon the inefficiencies of a user to manually select each destination for each document (Sato, [0002], [0004]). 
RE: Claim 11 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
11. The computer program product of claim 10 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network (Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 13 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
13. The computer program product of claim 10 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 14 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
14. The computer program product of claim 13 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)). 
RE: Claim 15 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
15. The computer program product of claim 13 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 18 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
18. The computer program product of claim 10 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content ((Dillie et al., [0061]) (the rules or rules engine may be configured by a user of the healthcare data exchange)).
RE: Claim 19 (Currently Amended) Dillie et al. teaches the claimed: 
19. A computing system including a processor and memory configured to perform operations comprising: maintaining an automated clinical documentation mesh network that includes a plurality of end point devices ((Dillie et al., [0007], [0015], [0035], [0062]) (system can include electronic medical records, electronic health records, and/or hospital information exchange system wherein the system provides both dynamic routing across the self service network and stream transformation of content into communication protocols understood by either side; a non-transitory computer-readable storage medium with computer readable instructions as at least one processor; a wireless network may employ mesh networks; the health data exchange facilitates communications between endpoints of the health data exchange system));  
receiving content within the automated clinical documentation mesh network ((Dillie et al., [0062]) (network communication protocol within the health data exchange network within routing can be to and from electronic medical records)); 
processing the content to identify a routing rule for the content, […] ((Dillie et al., [0061], ]0071], [0073])) (the health data exchange may include a rules engine to apply any one or more rules to the operations and functionality of the HDE wherein the rules engine may apply one or more rules to any transmission of data, information and messages between entities using the HDE; the HDE engine may provide a system for the identification, transformation and exchange of various information, data and documents between disparate systems and formats));
[…], routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0073], [0079]) (the determination is made whether the route is bi-directional such that it is determined if the patient care information discussed herein is applicable and applied from the EMS to the hospital, and from the hospital back to the EMS and if not, the message is transferred to the determined route end points (e.g., hospital), and the transaction is closed; the HDE may apply one or more export rules to the record from the second entity, transform the record, and apply one or more import rules to the record for the first entity)).
Dillie et al. fails to explicitly teach, but Calabrese teaches the claimed:
wherein processing the content to identify a routing rule for the content includes processing the content to determine if the content includes critical results / findings, […]; if the content includes […] the critical results / findings, routing the content […] and if the content excludes […] the critical results / findings, routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings ((Calabrese, [0037]; [0059]) (if the test results are negative for the presence of a human malady, the patient may simply be informed of the results; if the test results are inconclusive, the patient may be routed to a separate source of information where the reasons for the inconclusive result may be explained; an automated web page and routing system facilitates the providing of test result and counselling information to the patient; if the patient case of patients that test positive or screen positive for the malady or predisposition, the web site and routing system and transfer the patient to live counselors who then inform the patient of their test results)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. with the motivation for delivering test results for subjects who desire counseling regarding the test results (Calabrese, [0015], [0017]). 
Dillie et al. and Calabrese fail to explicitly teach, but Reiner teaches the claimed: 
wherein determining if the content includes the critical results / findings includes determining whether the content includes a tag indicative of the content including the critical results / findings […] if the content includes/excludes the tag indicating the clinical results / findings … ((Reiner, [0303]) findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist)); 
[…] the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings […], and prohibiting routing of the content to a second end point device of the one or more endpoint devices unless authorized by a medical professional ((Reiner, [0301], [0303], [0304]) (once the report is reviewed by the radiologist, it is ready to be signed and distributed to the referring clinician i.e. prohibited to the second endpoint being the referring clinician; findings deemed to be of high clinical significance and constituting “critical results” based upon predefined criteria are flagged i.e. tagged by the program and presented to the radiologist for formal review before allowing to “sign off” on the report; a critical result alert is sent by the program to the radiologist i.e. content to a first endpoint device being the radiologist)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al. and routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese with the motivation for reducing communication errors and deficient clinical outcomes (Reiner, [0010]). 
Dillie et al., Calabrese, and Reiner fail to explicitly teach, but Sato teaches the claimed:
[…] processing the content to identify a manner in which similar content was previously routed […]; […] routing the content to a first end point device of one or more endpoint devices based, at least in part, upon the routing rule and the content including the critical results / findings compared to a previous critical results / findings of the similar content […] routing the content to the second end point device of the one or more endpoint devices based, at least in part, upon the routing rule and the content excluding the critical results / findings compared to a previous critical results / findings of the similar content ((Sato, [0051], [0058], [0065]) (matching document types may include comparing multiple documents to find a pattern in the locations of specific strings i.e. identifying similar content; the machine learning tool may match determine that forms with matching patterns are frequently selected to go to the same destinations; document routing system may include Past Routing; The past document routings may include the date of the routing, the destinations to which the document was routed, the other selected destinations, an identification of the user who initiated the routing or the destination, the keywords and or rules applied to the routing, and any other information about the document or routing; document analytics server may be configured to use the corrected destination with the machine learning tool to create or change current routing rules)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., routing of test results based on whether the test result is positive, negative, or inconclusive as taught by Calabrese, and the flagging of critical results and sending the flagged critical results to a radiologist for final review and authorization before distribution to the referring clinician as taught by Reiner with the motivation for determining the destination for a document based on information in the document to improve upon the inefficiencies of a user to manually select each destination for each document (Sato, [0002], [0004]). 
RE: Claim 20 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
20. The computing system of claim 19 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: enrolling end point devices into the automated clinical documentation mesh network (Dillie et al., [0059]) (the HDE may create or generate a profile for an entity upon registration i.e. enrollment of the entity with the HDE)).
RE: Claim 22 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
22. The computing system of claim 19 wherein the end point devices includes one or more of: one or more source end point devices; and one or more target end point devices ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 23 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
23. The computing system of claim 22 wherein receiving content within the automated clinical documentation mesh network includes: receiving content from one or more source end point devices within the automated clinical documentation mesh network ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE)).
RE: Claim 24 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
24. The computing system of claim 22 wherein routing the content to one or more endpoint devices based, at least in part, upon the routing rule includes: routing the content to one or more target endpoint devices based, at least in part, upon the routing rule ((Dillie et al., [0074]) (outcomes from care given at the hospital are communicated from the hospital i.e. source endpoint devices to the HDE, message routing is determined, and the message is transferred to the determined route endpoints i.e. target end point devices)).
RE: Claim 27 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
27. The computing system of claim 19 wherein processing the content to identify a routing rule for the content includes: receiving user input to identify a routing rule for the content ((Dillie et al., [0061]) (the rules or rules engine may be configured by a user of the healthcare data exchange)).
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0365241 (hereinafter “Dillie et al.”) in view of U.S. Patent Application Pub. No. 2008/0075543 A1 (hereinafter “Calabrese”), U.S. Patent Application Pub. No. 2014/0358585 A1 (hereinafter “Reiner”), and U.S. Patent Application Pub. No. 2016/0366299 A1 (hereinafter “Sato”), and further in view of U.S. Patent Application Pub. No. 2016/0191357 A1 (hereinafter “Orner et al.”).
RE: Claim 3 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
3. The computer-implemented method of claim 1 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices.
Dillie et al., Calabrese, Reiner, and Sato fail to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner, and the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
RE: Claim 12 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
12. The computer program product of claim 10 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: 
Dillie et al., Calabrese, Reiner, and Sato fail to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner, and the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
RE: Claim 21 (Original) Dillie et al., Calabrese, Reiner, and Sato teach the claimed:
21. The computing system of claim 19 wherein maintaining an automated clinical documentation mesh network that includes a plurality of end point devices includes: 
Dillie et al., Calabrese, Reiner, and Sato fail to explicitly teach, but Orner et al. teaches the claimed: 
unenrolling end point devices from the automated clinical documentation mesh network ((Orner et al., [0006], [0069]) (a system for mapping a mesh network is provided; if disconnected routers and end devices are known to exist in a previous log, according to some examples, the system may display the routers and end devices with a dotted line to indicate that the connection has been lost (e.g., due to the router failing); according to some embodiments, the user interface may be configured to receive input indicating that the devices were intentionally disconnected and remove the old devices from the displayed network map)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the removing of old devices from a mesh network as taught by Orner et al. within the method and system for healthcare data exchange using a mesh network as taught by Dillie et al., the flagging of critical results and sending the flagged critical results to a radiologist for final review as taught by Reiner, and the utilization of past routing information for matching document types for routing documents and updating routing rules as taught by Sato with the motivation for mapping a mesh network to track devices communicating in a mesh network of sensors and devices (Orner et al., [0005]). 
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 06/30/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 prior art rejections of claims 1-6, 9-15, 18-24, and 27, in light of the amendments to independent claims 1, 10, and 19, previously cited references Dillie, Calabrese, Richie, Reiner, Orner, and Soon-Shiong, as previously applied, fail to teach or disclose the amended limitations of the independent claims.
In response to applicant’s argument (a) regarding the 103 rejections, Applicant’s arguments with respect to claims 1-6, 9-15, 18-24, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Sato, in obvious combination with references Dillie, Calabrese and Reiner as teaching the limitations of the independent claims. Accordingly, Examiner maintains the 103 prior art rejection of claims 1-6, 8-15, 17-24, and 26-27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2019/0182124 A1 teaches a machine learning module for analyzing the flow of information over a mesh network (Abstract); and
U.S. Patent Application Pub. No. 2015/0187209 A1 teaches a mesh network for routing electronic medical record information ([0283]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626 

/EVANGELINE BARR/Primary Examiner, Art Unit 3626